Citation Nr: 1125650	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-28 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, including as secondary to service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis, and onychomycosis.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to service-connected diabetes mellitus with with peripheral neuropathy of the lower extremities, tinea pedis, and onychomycosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for diabetes mellitus with peripheral neuropathy of all extremities, and denied service connection for a bilateral foot disorder.  

In an August 2005 rating decision, the RO granted service connection for a disability characterized as diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis and onychomycosis. In an April 2007 rating decision, the RO granted service connection for carpal tunnel syndrome of the right upper extremity, claimed as peripheral neuropathy of the right upper extremity. Hence, the issues on appeal are as characterized on the first page of this remand.

In March 2009, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).  

In July 2009 the Board remanded the claims for additional development and adjudicative action.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for further appellate review.  

The issue of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) has been raised by the record (see September 2010 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's established service-connected conditions include diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis and onychomycosis, and right carpal tunnel syndrome, among others.

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran currently has a bilateral foot disorder (other than tinea pedis, onychomycosis or peripheral neuropathy) that is due to any incident or event in military service, or that is proximately due to or the result of the Veteran's service-connected diabetes mellitus.

4.  Competent evidence of peripheral neuropathy of the left upper extremity is not of record.  

CONCLUSIONS OF LAW

1.  A bilateral foot disorder (other than tinea pedis, onychomycosis or peripheral neuropathy) was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis, and onychomycosis.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis, and onychomycosis.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In regards to the Veteran's claims for service connection, the Board finds that the VCAA notice requirements have been satisfied by letters dated in July 2004, March 2006, and September 2009.  In the letters, the Veteran was informed of the evidence necessary to substantiate the claims for service connection, including on a secondary basis.  The letters informed the Veteran that he must show evidence of the claimed physical condition and a relationship between the claimed condition and service or a service-connected condition.  The claims were readjudicated in an August 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from June 2005 to February 2010, and private treatment records dated January 1991 to February 2005.  The Board notes that the RO attempted to obtain additional service treatment records, most notably, records from a hospital in Saigon.  However, after several attempts, the RO determined that the records from the hospital in Saigon were not available and further efforts to obtain any records would be futile.  See the April 2010 VA Memorandum.  The Veteran was also provided with a VA examination in connection with his claims on appeal.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

At the March 2009 Board hearing, the Veteran testified that his current bilateral foot disorder and peripheral neuropathy of the left upper extremities originated during his military service.  He explained that while in combat he used M-60 machine guns and jumped out of trucks, which caused him to develop pain in his left arm and feet.  He also contends that his service-connected diabetes mellitus caused his bilateral foot disorder and peripheral neuropathy of the left upper extremity.  The Veteran asserts that his bilateral foot disorder and peripheral neuropathy of the left upper extremity are related to his active military service, as well to his service-connected diabetes mellitus, type II.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain "chronic diseases" (including arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including  acute and subacute peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).

When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2008).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Foot Disorder

As stated previously, in order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) (2010).

In this case, the Veteran has been diagnosed with osteoarthritis of the left foot and bilateral great toes, along with pes planus and hammertoes, as reported in the June 2010 VA examination report.  In addition, service connection is in effect for diabetes mellitus with peripheral neuropathy of the lower extremities with tinea pedis and onychomycosis.  Therefore, the first two elements are accordingly satisfied.  Nonetheless, the criteria for service connection on a secondary basis are not met.  The competent and probative medical evidence does not show that the Veteran's pes planus, hammertoes, osteoarthritis of the left foot and bilateral great toes disorder is proximately due to or the result of his service-connected diabetes mellitus with peripheral neuropathy of the lower extremities with tinea pedis and onychomycosis.  

Private medical records dated from 1991 to 2005 reflect treatment for a variety of conditions, but are negative for complaints or diagnosis of any foot disabilities,  including on annual examinations in 2004 and 2005.  In November 2006, he was diagnosed with diabetic neuropathy with moderate loss of protective sensation in the feet.

Post service treatment records dated from 2005 reflect complaints and treatment for a bilateral foot disorder.  Beginning in October 2005, VA outpatient treatment records note complaints of tingling and numbness in both feet periodically for the last few years.  Thereafter, in January 2006, a foot screen was conducted at the Veteran's local VA outpatient treatment facility.  He informed the physician of a long history of pain in his feet, left more than the right, which has worsened in recent months.  He also reported tingling in both feet for several years and had only achieved minimal results with multiple shoe styles and multiple inserts.  Upon examination, there was an abnormal shape to both the right and left foot, with hammertoes and thick/too long/ingrown toenails on both feet.  Sensory testing revealed no sensation on the great toes, third toes, fifth toes, first metatarsophalangeal (MTP) joints, third MTP joints, and fifth MTP joints of both feet.  The VA physician also noted callus on the medial aspect of the first toes and diminished left posterior tibial (PT) pulse.  The Veteran's feet were categorized as a Level 2 risk category - at risk insensate with foot deformity and no history of a plantar ulcer.  He was referred to the podiatry nail clinic, during which time all toenails were reduced.  See the January 2006 VA outpatient treatment note.  

A second VA foot screening was conducted in December 2007.  At the screening, the Veteran continued to complain of problems walking and a long history of pain and numbness in both feet.  Upon physical examination of the Veteran's feet, the VA physician again noted the abnormal shape of his right and left feet, and the presence of hammertoes and the toenails being thick, too long, or ingrown.  There were no signs of any weakness in the ankles or feet.  There was no sensation of the great and fifth toes and first and fifth MTP joints, but otherwise the dorsal aspect of the feet and the third toes, third MTP joints, medial arches, and lateral arches exhibited sensation.  The VA physician noted a slight maceration developing between the left fourth and feet toe, with the presence of dry heels, callus medial aspect on the first toes and a dry scaly skin condition on the distal first toes.  He was again assessed as a Level 2 - at risk insensate with foot deformity.  In March 2009 and again in February 2010, the Veteran returned for follow-up treatment of his feet and informed the physicians that he was having more difficulty in walking.  An overview of the feet revealed that the feet were normal with thick toenails on both feet.  The Veteran was also noted as having no sensation in the great toes and heels, and the physician again characterized his feet at a Level 2 - at risk insensate with either a foot deformity or weak/absent pulses.  

In June 2010, the Veteran was afforded a VA examination to determine the etiology of his claimed bilateral foot disorder.  The Veteran reported that he hurt his feet after jumping out of a chopper in Vietnam.  He stated that the bottoms of his feet burned badly.  He complained of pain, swelling, and weakness while walking and standing, and indicated that he used the aid of a cane for ambulatory purposes in the past.  After physical examination and x-ray testing of the Veteran's feet, the VA examiner diagnosed mild osteoarthritis, of the left mid foot; moderate osteoarthritis, both great toes; pes planus; hammertoes; onychomycosis; and tinea pedis of both feet.  With regard to the Veteran's tinea pedis and onychomycosis, the VA examiner concluded that these two foot disabilities were most likely caused by or a result of his service-connected diabetes mellitus, type II.  The Board notes that the Veteran is already service-connected for these two stated disabilities, and he is also service-connected for  peripheral neuropathy of the lower extremities (which includes the feet).

Turning to the Veteran's remaining bilateral foot disabilities, she noted that he had osteoarthritis of the left foot and bilateral great toes.  She explained that osteoarthritis is known as the "wear and tear" arthritis or degenerative joint disease, which is the progressive breakdown of the joint's natural shock absorbers causing pain.  She further added that osteoarthritis is part of the natural process of growing older and being overweight is a clear risk factor for both osteoarthritis and pes planus.  She indicated that older generations can be more susceptible to over-pronation and flat feet because they tend to partake in lower levels of physical activity and gain weight with age, which can disturb the biomechanical balance of the feet.  The VA examiner opined that both the osteoarthritis and pes planus of the Veteran's bilateral feet are not caused by or a result of his military service or his service-connected diabetes mellitus.  She based her opinion on the fact that osteoarthritis is part of the natural process of growing older and the fact that the Veteran gained a significant amount of weight after service.  She observed that the Veteran had no complaints of foot problems at separation in 1973, but since that time, has incurred drastic weight gain since his discharge from service.  She also noted that there was no documentation of arch pain in VA treatment records, no complaints of arch pain or focal tenderness to the plantar fascia on the current examination.  

There is no contrary medical opinion of record suggesting that the Veteran's pes planus and osteoarthritis of the feet are related to his service-connected diabetes mellitus, and the Veteran has not alluded to the existence of such medical opinion.  The evidence does not show, and the Veteran does not contend, that his current foot disabilities of osteoarthritis and pes planus were aggravated by a service-connected disability, to include diabetes mellitus, posttraumatic stress disorder (PTSD), tinnitus, right carpal tunnel syndrome, bilateral hearing loss, or erectile dysfunction.  

As such, service connection for a bilateral foot disorder (other than tinea pedis, onychomycosis or peripheral neuropathy), to include as secondary to the Veteran's service-connected diabetes mellitus must be denied.  

To the extent that the Veteran contends that he incurred his bilateral foot disorder in active service or on a direct basis, as due to an injury or disease incurred in active service, the Board notes that service connection a direct basis is also not warranted.  There is no competent evidence of record showing that the Veteran's current bilateral foot disabilities of osteoarthritis, pes planus or hammertoes were incurred in, or are causally related to, service.  The service treatment records reveal no complaints, treatment or findings related to a bilateral foot disorder.  As noted, the first time the Veteran is shown to have a bilateral foot disorder is in October 2005.  The Board notes that there is no medical evidence of pes planus, hammertoes, or foot osteoarthritis in service or for more than 30 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Board has weighed the Veteran's statements as to continuity of foot symptomatology of pes planus and foot osteoarthritis and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings during service and shortly afterward, and the absence of complaints or treatment of pes planus, hammertoes, or foot osteoarthritis for decades after service.  The Board finds that the evidence of the passage of so many post-service years before documentation of pes planus, hammertoes, and osteoarthritis along with normal findings on the 1973 separation examination, and the lack of complaints or treatment of foot disabilities from 1991 to 2004 (despite treatment for several other conditions) contradicts his assertions that he has had foot symptoms since separation in 1973, and, therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of these symptoms since service separation.

There is no competent evidence of record relating the Veteran's current bilateral foot disorders (other than the already service-connected tinea pedis, onychomycosis or peripheral neuropathy) to his active military service.  Without evidence of a chronic foot disability in service, degenerative joint disease (arthritis) within the first post-service year and with no evidence of a nexus between his bilateral foot disability and service, service connection for such disability is not warranted.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that his bilateral foot disorder is related to his military service or to his diabetes mellitus.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a bilateral foot disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot disorder, including as secondary to service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis, and onychomycosis, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Peripheral Neuropathy of the Left Upper Extremity

As previously mentioned, in order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) (2010).

In this case, competent evidence of a current disability for the claimed disorder is not present.  While an October 2008 VA outpatient treatment note reflects an assessment of "probable peripheral neuropathy[,]" such is not the case for the left upper extremity.  According to the June 2010 VA examination report, the VA examiner noted that because of conflicting reports of EMG (electromyogram)/NCV (nerve conduction velocity) studies performed in 2005, 2007, and 2008, an additional study was ordered and conducted in conjunction with this examination.  The results from the July 2010 nerve conduction study showed no evidence of peripheral neuropathy of the left upper extremity.  

Based on the above, the Board concludes that there is a lack of competent evidence that the Veteran has peripheral neuropathy of the left upper extremity.  Without competent evidence of a current underlying disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has peripheral neuropathy of the left upper extremity that is caused by his service-connected diabetes mellitus, type II and related to his active military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, peripheral neuropathy of the left upper extremity requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the left upper extremity, including as secondary to service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis, and onychomycosis, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to service connection for a bilateral foot disorder, including as secondary to service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis, and onychomycosis is denied.  

Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, tinea pedis, and onychomycosis is denied.  


____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


